         Case 1:19-cv-10505-MKV Document 35 Filed 12/01/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                 USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                DOCUMENT
                                                             ELECTRONICALLY FILED
                                                             DOC #:
 ALGORITHMIC CAPITAL MARKETS INC,                            DATE FILED: 12/1/2020

                                Plaintiff,

         -v-                                                   No. 19-cv-10505 (MKV)

 UNIVERSAL CAPITAL HOLDINGS                                    ORDER OF DISMISSAL
 GROUP INC,

                                Defendant.


MARY KAY VYSKOCIL, District Judge:

       The Court is in receipt of a letter from Defendant informing the Court that the parties

have reached a settlement in principle [ECF #34]. Accordingly, IT IS HEREBY ORDERED that

the above-captioned action is discontinued without costs to any party and without prejudice to

restoring the action to this Court’s calendar if the application to restore the action is made by

January 4, 2021. If no such application is made by that date, today’s dismissal of the action is

with prejudice. See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).

All other dates and deadlines are adjourned sine die.

SO ORDERED.
                                                        _________________________________
Date: December 1, 2020                                  MARY KAY VYSKOCIL
      New York, NY                                      United States District Judge
